On Petitions for Rehearing.
PER CURIAM.
Petitions for rehearing have been filed in this case, claiming, among other things, that this court failed to fix the rank of the lien claim or claims of the appellants Tacoma Millwork Supply Company. The facts are briefly these:
On the 28th day of February, 1920, these appellants entered into three separate and distinct contracts with the building company. By the first of these they agreed to furnish the general millwork for the building for the sum of $65,000; by the second they agreed to furnish and put in place certain bank fixtures for the sum of $2,128; and by the third they agreed to put in place the millwork furnished under the first contract, and to furnish certain additional door bucks, for the sum of $31,266. If these contracts are considered separately, the appellants are clearly materialmen as to the first, and contractors as to the remaining two.
It is earnestly insisted, however, .that the three contracts were entered into at the same time, and as a part of the same transaction, and must therefore be considered as a single contract for the purposes of the lien statute. This contention cannot be sustained. The contract for material was complete in itself, and the appellants did not waive the benefit of that contract by entering into other and different contracts for different classes of work or material and with different subject-matters. We so decided in affirming the decree of the court below, but to remove any room for further controversy this memorandum is filed.
In all other respects the petitions are denied.